HARRY W. WELLFORD, Senior Circuit Judge,
concurring:
The majority does not require the district court to narrow the class requested by the plaintiff, holding that it is plaintiffs burden to define an appropriate class.
In United States Parole Comm’n v. Geraghty, 445 U.S. 388, 407-08, 100 S.Ct. 1202, 1214-15, 63 L.Ed.2d 479 (1980), the Supreme Court refused to impose a duty upon the district court to construct subclasses under Rule 23(c)(4), holding that burden is on the plaintiff to submit proposals to the court. “The court has no sua sponte obligation to act.” Id.
Wright, Miller & Kane, 7b Federal Practice and Procedure: Civil 2d § 1790, however, explained that the court may act sua sponte to create subclasses:
In addition to the court’s powers under Rule 23(c)(4), plaintiff, when he initiates the litigation, may identify issues that should be given class treatment.... Of course, the court is not bound by plaintiffs complaint and should not dismiss the action simply because it misdefines the class or the issues when the court can correct the situation under Rule 23(c)(4).
Id. The burden is on the plaintiff to show that class requirements are met and “thus how the action may be subclassed to avoid certification problems.” Id. at 271.
In the case at hand, the magistrate judge refused to narrow the class for the plaintiff/representative despite reviewing cases which defined similar, but more narrow, classes. In my view, the district court should have given the plaintiff an opportunity to narrow her class if that were the only problem with the certification of that class.
Several notices of class action and cases existed with more narrow but similar classes defined which might have guided the magistrate judge. See Kedziora v. Citicorp Nat’l Serv., Inc., No. 91-C-3428 (N.D.Ill. Dec. 31, 1992); Simon v. World Omni Leasing, Inc., 146 F.R.D. 197 (S.D.Ala.1992); Wesley v. General Motors Acceptance Corp., 1992 WL 112244 (N.D.Ill. May 20, 1992); Calkins v. Blum, 511 F.Supp. 1073 (N.D.N.Y.1981), aff'd, 675 F.2d 44 (2d Cir.1982); Perry v. Beneficial Fin. Co., 81 F.R.D. 490 (W.D.N.Y.1979).
Simon v. World Omni Leasing, Inc., 146 F.R.D. 197 (S.D.Ala.1992), dealing with a similar Truth in Lending situation, certified a class of anyone “who signed contracts with [the defendant] using forms with disclosure statements identical to that in Exhibit A to the complaint and who leased those vehicles for personal use” and who are not precluded by the one year statute of limitations.
Wesley v. General Motors Acceptance Corp., 1992 WL 112244 (N.D.Ill. May 20, 1992), also a similar case, certified the following class:
All natural persons who (a) leased a car from GMAC primarily for personal, family, or household purposes; (b) signed a lease agreement using form numbers 671-DLP and 671-DLP-A,. for a duration exceeding *16four months, and for a total lease obligation not exceeding $25,000; (c) signed their lease agreements in Illinois; (d) terminated ... their leases on or after April 26, 1990 but before the scheduled termination of their leases; (e) were assessed an early termination or default deficiency based on a formula using the sum of the monthly balances for calculation of unearned lease charges.
Kedziora v. Citicorp Nat’l Serv., Inc., No. 91-C-3428 (N.D.Ill. Dec. 31, 1992), approved the following notice of class action to all persons who:
(a) entered into a car lease (1) covering a lease period of more than four months and (2) providing for obligations on the part of the lessees (the persons leasing the cars) of not more than $25,000 per car and (3) having early termination provisions that were the same as those in the lease that is attached to the complaint in this case as Exhibit A; (c) terminated their leases ... before the leases were originally scheduled to terminate, but in any event after May 6, 1990, and then returned their cars or else the insurance proceeds ... to CNS; and (d) were assessed by CNS for a deficiency based on early termination of, or defaults on, their leases.
Perry v. Beneficial Fin. Co., 81 F.R.D. 490 (W.D.N.Y.1979), certified a class of persons to whom defendant made loans during a specified period. The court, however, limited the class to those who obtained loans within the one year statute of limitations of the Truth in Lending Act. See also Calkins v. Blum, 511 F.Supp. 1073 (N.D.N.Y.1981), aff'd, 675 F.2d 44 (2d Cir.1982) (a narrow subclass defined by the court in a non-Truth in Lending Act case).
The district court or the magistrate judge might well have narrowed the requested class or defined an acceptable subclass. The fact that this was not done sua sponte does not constitute an abuse of discretion. I, therefore, concur despite some reservations.